Title: To Thomas Jefferson from Bartholomew Dandridge, Jr., 18 September 1801
From: Dandridge, Bartholomew, Jr.
To: Jefferson, Thomas


Sir,
Cap françois 18 Sep: 1801.
I have the honor to inform you that I arrived at this city from Aux Cayes the day before yesterday, for the purpose of conferring with my friend Colo. Lear; as well respecting the situation of this island in relation to the United States and to obtain from him some information which it would have been imprudent to commit to writing, as also to fix a plan of Commercial business between us. To the information which has been so fully given by Colo. Lear respecting the state of things here I will only add that the greatest tranquillity & order prevail in the South department of the island. The cultivation of Coffee, Sugar &c. is beginning to be well attended to, & a very abundant crop, especially of Coffee, is now growing & will shortly be gathered.
A few days before I left Aux Cayes I recd. information from Mr. Ritchie, our consul at Port Republican, that he intended soon to embark for Philada. & that he shd. be absent two or three months. When I arrived at Port Republican, on my way hither, Mr. Ritchie had saild, & from all the intelligence I obtained there, he went away with no great expectation of being continued in his office, having understood that a change was contemplated. Should this be really the case & a successor to Mr. Ritchie shd. not have been already appointed, I take the liberty, Sir, to ask the Agency of the United States at Port Republican, both on account of its superior commercial advantages to the agency at Aux Cayes, & the satisfaction I shd. derive in being placed near my friend Colo. Lear. Whether I am so fortunate as to be thought worthy of the agency at Port Republican, or whether I am continued in my present station, my best abilities shall be used for the benefit of my Country, & to forward the honest views of my Countrymen trading to this island.
The seat of the Govt. of the island being fixed at Port Republican, it is however probable that it may become necessary for Colo Lear to remove there, which will cause a vacancy here; in that case I take the further liberty to solicit the Agency at this Port.—As an evidence that my appointment either to Port Republican or this place wou’d be satisfactory to Colo. Lear, he is so good as to write to you upon the subject, as he has already done to the Secy. of State.
With sentiments of the highest Respect & sincere Esteem, I have the honor to be, Sir, Yr. mo: obdt. Sert.
Bew. Dandridge
